Case: 1:19-cv-01062-TSB Doc #: 2 Filed: 12/18/19 Page: 1 of 1 PAGEID #: 49




                   ~upreme     QCourt of ~ennsplbania


                CERTIFICATE OF GOOD STANDING


                        Mark K. Gyandoh, Esq.

                            DATE OF ADMISSION

                               March 15, 2002




 The above named attorney was duly admitted to the bar of the Commonwealth of
         Pennsylvania, and is now a qualified member in good standing.




                                         Witness my hand and official seal
                                             Dated: December 17, 2019




                                          ~~skp::d   Chief Clerk
